Case 1:19-cv-02607 Document 4-4 Filed 09/03/19 Page 1 of 3




           EXHIBIT 1-B
            Case 1:19-cv-02607 Document 4-4 Filed 09/03/19 Page 2 of 3

                           MARK S. ZAID, P.C.
                                   Attorney-At-Law
                                   1250 CONNECTICUT AVENUE, N.W.
                                                SUITE 700
                                         WASHINGTON, DC 20036
                                               ______

                                   TELEPHONE: (202) 454-2809
                                    FACSIMILE: ( 2 0 2 ) 3 3 0 - 5 6 1 0
                                       www.MarkZaid.com

MARK S. ZAID, MANAGING PARTNER (admitted in CT, DC, MD, NY)
    E-MAIL: MARK@MARKZAID.COM
BRADLEY P. MOSS, PARTNER (admitted in DC, IL)
    E-MAIL: BRAD@MARKZAID.COM
ILANA S. GREENSTEIN, OF COUNSEL (admitted in DC, MD)
    E-MAIL: ILANA@MARKZAID.COM
ANDREW P. BAKAJ, SPECIAL OF COUNSEL (admitted in DC, NJ)
    E-MAIL: ANDREW@MARKZAID.COM


                                      March 27, 2019


VIA E-MAIL

Robert E. Easton
Director, Office of Litigation Counsel
Office of General Counsel
Department of Defense
1600 Defense Pentagon
Washington, D.C. 20301-1600

Re: CDR Guy M. Snodgrass, USN (Ret.)

Dear Mr. Easton:

    I am in receipt of your letter dated March 21, 2019, that was provided to my above
referenced client concerning the forthcoming publication of his book tentatively entitled Holding
the Line: Inside the Pentagon with General Mattis. You may direct any further correspondence
relating to this matter to me.

    Please be advised that my client is well aware of his prepublication review requirements and
at all times had every intention of complying. He was explicitly instructed to wait to submit his
manuscript for review once a final draft has been completed, rather than submit chapters
piecemeal. This is consistent with Department of Defense (“DoD”) practice and he will follow
proper protocol at the appropriate time in the near future. That the publisher decided to announce
the forthcoming issuance of the book is not evidence of a violation. Therefore, respectfully, it is
not necessary to lecture him on prepublication policies or legal precedent in a manner that
insinuates he will violate, or has violated, his lawful obligations.

    As you may know, I have dealt with your Office of Prepublication and Security Review
many times over the years, as I have with your office as well, given the many lawsuits I have
filed against DoD (especially to enforce my clients’ First Amendment rights), and they are well
            Case 1:19-cv-02607 Document 4-4 Filed 09/03/19 Page 3 of 3



aware that they can contact me if any issues need to be discussed. Indeed, I welcome any such
outreach to help minimize potential issues that may be identified during the review process.

    Once my client’s manuscript has been submitted, I fully expect DoD to timely complete its
classification review. In order to meet the publisher’s October 2019 deadline, please be on notice
that DoD’s failure to timely respond will result in the filing of a lawsuit to compel completion as
well as to challenge any unreasonable classification determinations.

    As the D.C. Circuit has noted, government secrecy agreements, such as executed by
Commander Snodgress, do not extend to “unclassified materials or to information obtained from
public sources.” McGehee v. Casey, 718 F.2d 1137, 1142 (D.C. Cir. 1983). The government may
not censor such material, “contractually or otherwise.” United States v. Marchetti, 466 F.2d
1309, 1313 (4th Cir.), cert. denied, 409 U.S. 1063 (1972). “[A]ny secrecy agreement which
purports to prevent disclosure of unclassified information would contravene First Amendment
rights.” Stillman v. CIA et al., 517 F. Supp. 2d 32, 37 fn. 4 (D.D.C. 2007), citing Marchetti,
466 F.2d at 1317. Moreover, when the information at issue derives from public sources, the
agent’s special relationship of trust with the government is greatly diminished if not wholly
vitiated.” McGehee, 718 F.2d at 1141. Accord Snepp, 444 U.S. at 513 n.8 (“if in fact information
is unclassified or in the public domain, neither the CIA nor foreign agencies would be
concerned”); Stillman v. CIA et al., 319 F.3d 546, 548 (D.C. Cir. 2003)(if information not
classified properly, manuscript can be published).

   Finally, to the best of our knowledge, Commander Snodgress is not in possession of any
government information that requires return or review.

    If you wish to further discuss any matter pertaining to Commander Snodgress’ book, please
do not hesitate to contact me.

                                                             Sincerely,

                                                                /s/

                                                             Mark S. Zaid


cc: General James Mattis (Ret.)(via e-mail)
    Alci Ortiz (via e-mail)
        DoD, OGC
    Scott F. Thompson (via e-mail)
        DoD OGC
    Eric Rishel (via e-mail)
        DoD OGC
    Guy M. Snodgress (via e-mail)




                                                 2
